Citation Nr: 0215697	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  98-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death and indemnity benefits under the 
provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Norris C. Ramsey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs Regional 
Office (VARO).

In a November 1999 BVA decision, the Board affirmed the RO's 
denial of benefits sought.  The claimant appealed the BVA 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  In November 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The Court vacated the BVA decision and remanded the case for 
consideration of the claims in the context of the new law.

One aspect of the appellant's claim relates to benefits under 
38 U.S.C. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board addressed that 
matter when the case was previously adjudicated in November 
1999.  However, in the interim, the Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision the Federal Circuit directed the 
Department to conduct expedited rulemaking which will either 
explain why certain regulations-38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they are 
consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  The Board will address the remainder of 
the appellant's claims herein, and will address the claim for 
§ 1318 benefits upon the lifting of the stay.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.   

2.  The veteran's death certificate reflects that he died in 
December 1996 due to pulmonary edema, due to congestive heart 
failure, due to chronic obstructive pulmonary disease, due to 
uncontrolled hypertension; other significant conditions 
contributing the veteran's death were noted as intravenous 
drug abuse, chronic renal insufficiency, and diabetes 
mellitus.

3.  The record does not demonstrate a nexus, or link, between 
the cause of the veteran's death and service-connected 
schizophrenia or other service connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because as will be explained below, the 
requirements of the VCAA have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  
Collectively, the appealed from rating decision, the 
statement of the case and the various supplemental statements 
of the case issued in connection with the appellant's appeal 
had notified her of the evidence considered, the pertinent 
laws and regulations and the reasons her claim was denied.  
Moreover, the notice of disagreement as well as the personal 
hearing transcript demonstrates knowledge of the missing 
element and that the claimant was to have furnished the 
evidence necessary to complete the claim.  The Board 
additionally observes that the claimant was furnished 
additional notice vis-à-vis the VCAA along with details as to 
her need to identify or submit medical evidence that showed a 
relationship between the veteran's service-connected 
schizophrenia and his death.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no basis to suppose that further 
efforts by the VA would be any more productive.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The appellant essentially contends that the veteran's 
service-connected schizophrenia played a part in either 
causing or contributing to the veteran's death.  A claimant 
of DIC benefits under 38 U.S.C.A. § 1310 must establish that 
a disability of service origin caused, hastened, or 
substantially and materially contributed to death.  38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a).  The principal cause of death is 
one which singularly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 C.F.R. § 1110; 38 C.F.R. § 3.303.  In 
addition, a service-connected disability includes certain 
chronic diseases, such as cardiovascular disease and diabetes 
mellitus, which may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran served on active duty from January 1969 to March 
1969.  Service connection was established for schizophrenia 
(50% from June 1989), ankylosis and spondylosis of the lumbar 
spine (40 % from December 1975), and post operative 
osteomyelitis of the left ankle (20% from July 1978).  A 
total rating (100%) based on individual unemployability due 
to service-connected disability from November 1990 was 
assigned by a rating decision dated June 1991.

A review of the evidence of record reflects that, apart from 
service-connected disabilities, the veteran had persistent 
medical problems with substance abuse, including intravenous 
cocaine and heroine dependence, along with alcohol 
dependence.  Other non service-connected disabilities of 
record are insulin-dependent diabetes mellitus, hypertension, 
chronic renal failure, and diabetic retinopathy and 
neuropathy.

The evidence of record also shows that the veteran was last 
employed from November 24, 1985, to February 1, 1990, as a 
mail clerk with the Social Security Administration, and that 
he received in-house counseling through the Employee's 
Assistance Program.  The veteran was placed on Federal 
disability retirement in February 1990.

A death certificate reflects that the veteran died in 
December 1996 due to pulmonary edema, due to congestive heart 
failure, due to chronic obstructive pulmonary disease, due to 
uncontrolled hypertension; other significant conditions 
contributing the veteran's death were noted as intravenous 
drug abuse, chronic renal insufficiency, and diabetes 
mellitus.

The appellant subsequently filed a claim for service 
connection for the veteran's death, arguing that the 
appellant self-medicated his service-connected schizophrenia 
with drugs and alcohol, which were a contributing cause to 
his death.  

In her notice of disagreement with the January 1997 rating 
decision, the appellant stated that she would provide medical 
evidence linking the cause of the veteran's death with 
schizophrenia.  During a personal hearing conducted in July 
1999, the appellant's attorney requested an additional 3 
weeks to provide medical evidence supporting the appellant's 
contentions.

At the July 1999 personal hearing, the appellant argued that 
the veteran abused drugs and alcohol to alleviate his 
schizophrenia; therefore, service connection should be 
granted.

In this case, the veteran's death certificate reflects that 
the veteran died in December 1996 due to pulmonary edema, due 
to congestive heart failure, due to chronic obstructive 
pulmonary disease, due to uncontrolled hypertension. 
Conditions contributing to the cause of death were noted as 
intravenous drug abuse, chronic renal insufficiency, and 
diabetes mellitus, none of which were service-connected 
disorders.  The appellant argues that the veteran died from 
schizophrenia, which caused him to abuse drugs and alcohol.  

The Board notes that to date medical evidence substantiating 
the allegations has not been received from either the 
appellant or her attorney.  There is no evidence, apart from 
lay evidence, which "indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service" and which requires further 
development or obtaining a nexus opinion.  38 U.S.C. 
§ 5103A(d)(2)(B).  The appellant's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Parenthetically, sworn testimony and remarks from the 
appellant's attorney suggest the potential advancement of a 
claim that clear and unmistakable error (CUE) had been 
committed in some prior rating decision.  However, a valid 
claim has not been presented as an error with sufficient 
specificity has not been identified in any prior rating 
decision, including the rating decision wherein the veteran 
was awarded a 100 percent disability rating.  In Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc), the Court 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See also 38 C.F.R. § 3.105(a) (1999).  In Fugo v. Brown, 6 
Vet. App. 40, 44 (1993), the Court, after reiterating its 
prior test for CUE in Russell, refined and elaborated on that 
test by holding that if an appellant wishes to reasonably 
raise CUE, "there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
. . . that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error."  A review of 
the record, including the July 1999 sworn testimony and 
remarks by the appellant's attorney, failed to disclose with 
any specificity any alleged error.  

The preponderance of the evidence is against service-
connection for the cause of the veteran's death.  Rather the 
great weight of the evidence reflects that his death was due 
to non service-connected conditions.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

